CRIPPEN, Judge
(concurring specially).
I concur with the opinion of the court, but respectfully address an additional issue in the case.
There are, I believe, three primary juvenile justice issues, and each arises in this case.
First, juvenile court action, like other litigation, involves questions on dispositions employed. Major use of police powers occurred here. For questionable cause, a fourteen day old child was taken without notice, and public authorities refused to surrender physical custody of the child during the subsequent period of over three years. As is so often true in appeals from juvenile court, little could be done here to review or correct what has already been done.
Second, juvenile court action will be scrutinized to guarantee that its process is fundamentally fair. See McKeiver v. Pennsylvania, 403 U.S. 528, 91 S.Ct. 1976, 29 L.Ed.2d 647 (1971). When due process has been denied, remedies must be attempted to the extent they remain feasible. The majority opinion commendably addresses *410the issue of process and the appellate remedies available in this case.
There is a third issue. The cornerstone of the juvenile court, especially in protection cases, is a promise, the legislated public purpose to help children:
The purpose of the laws relating to juvenile courts is to secure for each child alleged or adjudicated neglected or dependent and under the jurisdiction of the court, the care and guidance, preferably in his own home, as will serve the spiritual, emotional, mental, and physical welfare of the child and the best interests of the state; to preserve and strengthen the child’s family ties whenever possible, removing him from the custody of his parents only when his welfare or safety cannot be adequately safeguarded without removal; and, when the child is removed from his own family, to secure for him custody, care and discipline as nearly as possible equivalent to that which should have been given by his parents.
Minn.Stat. § 260.011, subd. 2 (1982).
Because of the public promise channeled into the juvenile court, it has been given immense authority and unparalleled free-, dom to act.
The extent of juvenile court authority is evident here. The severity of its actions is often greater, for example, than judicial determination whether children in a dissolution case should be placed with one parent or the other.
The freedom of the court is evident by viewing its closed doors, but this is only a part of the picture. Authority delegated to the court is exclusive, left entirely to specialized judges with infrequent rotation among members of the bench. The judges alone are fact finders, even when their judgment of facts is encumbered by knowledge of incompetent evidence or background information not found in the record. Because appeals from the court are uncommon, the juvenile court is often the agency of last resort for parties affected by its actions.
Here we have a case where the juvenile court’s cornerstone is cracked. The promise to help has been broken. The first three years of life for an infant have slipped by without minimal public efforts to see that she enjoys a stable living arrangement, with her parents or permanently without them.
Part of the broken promise in this case is due to inaction of the juvenile court. Allowing for caseload burdens and for the good will of the court, it remains troublesome to explain the occurrence of major police action followed by a delay of three years before a statement of court findings based on competent testimony. The lapse is still more inexplainable when it is found that the long-delayed findings are inadequate.
Other shortcomings in public effort are also evident. Prominent among them is the lack of contact with parents by social welfare agents in late 1981 and early 1982. Attempts were made to reach the parents by mail. There is no evidence of attempts to reach them through agents in Louisiana. There is little evidence of effective efforts to locate them through telephone contacts. At the same time, promised efforts were neglected to arrange for care of the child in Louisiana. The obligation for these efforts and others is owed to the child, and it is not excused when parents contribute to the problem.
What we see here has been evident before:
There is evidence, in fact, that there may be grounds for concern that the child receives the worst of both worlds: that he gets neither the protections accorded to adults nor the solicitous care and regenerative treatment postulated for children.
Kent v. United States, 383 U.S. 541, 556, 86 S.Ct. 1045, 1054, 16 L.Ed.2d 84 (1966). The promise of care is honored best when severe police action is withheld. When harsh action occurs, care must come in herculean efforts to otherwise help the child.
How do we deal with a breach of promises built into the license of authority for *411the juvenile court? Limiting the license for similar mischief in other cases is a legislative prerogative. However, we must underscore the lapse in child care evident in the record of the case, and I concur specially for that purpose.